Citation Nr: 0216816	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Whether interest income received by the veteran should be 
included in the computation of countable income for improved 
pension purposes.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1945 to March 
1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision that terminated and/or reduced 
the veteran improved pension payments, effective from May 
1996, due to receipt of interest income. 


FINDINGS OF FACT

1.  Improved pension was awarded to the veteran, effective 
from May 1996, based on his report of income that did not 
included interest income.

2.  The veteran failed to report interest income that he was 
receiving at the time of his initial award of improved 
pension.

3.  Interest income is not excludable income in the 
computation of countable income for improved pension.


CONCLUSION OF LAW

The veteran's interest income must be included in the 
computation of countable income for VA improved pension.  
38 U.S.C.A. §§ 501, 1521 (West 1991 & West 2002); 38 C.F.R. 
§§ 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 
& Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for the exclusion of interest 
income from countable income for VA improved pension 
purposes, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a statement of the case 
that discusses the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
him of the evidence needed to prevail on the claim.  There 
is no identified evidence that has not been accounted for 
and the veteran has been given the opportunity to submit 
written argument.  In a March 2000 letter, the RO notified 
the veteran of the evidence needed to substantiate his 
claim.  In correspondence received in 2000, it is argued 
that the veteran's interest income is not legally his and 
should not be included in the computation of countable 
income for improved pension.  This correspondence 
essentially argues entitlement to the benefit claimed on a 
legal basis.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without providing additional assistance to him in 
the development of his claim as required by the VCAA or to 
give him another opportunity to present additional evidence 
and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from November 1945 to March 
1947.

In April 1996, the veteran submitted his original claim for 
VA pension benefits.  In it, he reported that he received 
$686.00 monthly income from the Social Security 
Administration (SSA) and that his wife received $262.00 
monthly SSA income.  He reported no other income, 
specifically "0" interest and dividend income.

An August 1996 RO rating decision determined that the 
veteran was entitled to a permanent and total disability 
rating for pension purposes.  This entitlement was effective 
from April 1996.

In August 1996, the RO awarded the veteran improved pension 
that included benefits for a wife.  Those payments were 
based on countable income that included the veteran's and 
his wife's SSA income only.

A May 1998 RO rating decision determined that the veteran 
was entitled to special monthly pension payments on account 
of his need of regular aid and attendance.  This entitlement 
was effective from April 1998.

In the late 1990's, the veteran submitted reports of medical 
expenses paid for himself and wife in 1996, 1997, and 1998.  
In 1997, 1998, and 1999, the RO awarded the veteran improved 
pension that included special monthly pension on account of 
his need of regular aid and attendance, effective from May 
1998, and that reduced his countable income for 1996, 1997, 
and 1998 for medical expenses.

In a March 2000 letter, the veteran was advised that his 
countable income for improved pension was greater than he 
originally reported and that his benefits would be 
terminated, effective from May 1996 due to his receipt of 
interest income.  He was advised that his pension payments 
after that time would be based on countable income that 
included the interest income.  He was advised that his 
annual interest income was determined to be $5488.00.

In correspondence dated in April 2000, the veteran's wife 
argued that the interest income came from money from her 
first marriage and really belonged to her 2 children from 
that marriage.  She reported paying the daughter's rent with 
the money because the apartment that the daughter lived in 
had to be in the veteran's wife's name.  She also reported 
that the money was in her name for tax purposes and to avoid 
attachment by any potential creditors of the veteran's 
wife's daughter.

In May 2000, the RO took award action that terminated the 
veteran's improved pension, effective from May 1996, and 
resumed this benefit at a reduced rate, effective from May 
1998, the date of his entitlement to additional monthly 
improved pension on account of his need of aid and 
attendance.  This award action was based on additional 
countable income for VA improved pension purposes due to the 
inclusion of interest income of $5488.00 per year.

In 2001, documents were received from the veteran showing 
that the title of some assets producing dividend income was 
in the name of the veteran and his wife jointly with right 
of survivorship.  Those documents also show that the 
veteran's countable income had decreased since 2000 and 
appropriate award action was taken in March 2002 to adjust 
the veteran's improve pension, effective from February 2000.

B.  Legal Analysis

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.372.  38 U.S.C.A. 
§ 501.  Recurring income, received or anticipated in equal 
amounts and at regular intervals such as weekly, monthly or 
quarterly, and which will continue throughout an entire 12-
month annualization period, will be counted as income during 
the 12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-
month annualization period, will be counted as income for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary 
shall be added to the beneficiary's annual rate of income 
for a 12-month annualized period commencing on the effective 
date on which the nonrecurring income is countable.  
38 C.F.R. § 3.273(c).  Medical expenses in excess of 
5 percent of the MAPR (maximum annual pension rate) 
excluding increased pension on account of the need of aid 
and attendance or being housebound, which have been paid may 
be excluded from an individual's income for the same 12-
month annualization period to the extent they were paid.  
38 C.F.R. § 3.272(g)(1)(iii).  See 38 U.S.C.A. § 1521 for 
the rates of improved pension, including additional monthly 
pension on account of the need of regular aid and 
assistance.

In this case, the computation of the veteran's countable 
income since May 1996 is not at issue.  The record shows 
that the computation of his countable income from May 1996 
considered all of the veteran's and his wife's income from 
social security and interest income, and made allowance for 
exclusion of medical expenses.  The veteran's argument is 
not with the computation of the countable income, but the 
inclusion of interest income in the computation.  He 
essentially argues that the money is in his and his wife's 
names, but is not their income because the assets that 
produced the income really belong to his wife's children.

The provisions of 38 C.F.R. § 3.272 do not provide for the 
exclusion of interest income from countable income for 
improved pension purposes.  Hence, the veteran's claim for 
exclusion of this income from his improved pension has no 
legal merit unless he can show that the interest income is 
not his.  His statements to the effect that the money 
belongs to his wife's children from a prior marriage is not 
persuasive as the record reveals that the assets producing 
the interest income is in the names of the veteran and his 
wife.  The fact that they use the interest income to pay 
expenses of the daughter is not proof that the money belongs 
to the daughter, but is additional proof that it belongs to 
the veteran because it reflects his discretion in the 
disbursement of the income.

The veteran's claim for exclusion of the interest income 
from his countable income for VA improved pension has no 
legal merit, and it is denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Interest income received by the veteran should be included 
in the computation of countable income for improved pension 
purposes, and the appeal is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

